PER CURIAM.
Defendant was charged by bill of information with two counts of armed robbery in violation of La.R.S. 14:64. After trial by jury beginning on June 23, 1981, he was found guilty as charged on each count. On August 3, 1981, the trial court sentenced him to fifty (50) years’ imprisonment at hard labor for each offense, the sentences to run consecutively. Defendant has now appealed his convictions and sentences to this Court urging that the consecutive penalties imposed by the trial court are excessive.
*1247At sentencing on August 3,1981, the trial court stated that defendant had a prior conviction for simple burglary and that armed robbery “is a very serious offense in which body and life [are] endangered....” In addition the presentence report notes that defendant “has a long record of offenses of a similar nature” and that he “is a probation violator.”
However, the presentence report has apparently confused defendant with the co-defendant in the case. Defendant was 17 years old at the time of both of his offenses and had no juvenile record or other arrests. The brief reasons articulated by the trial court therefore do not provide an adequate factual basis for review of the severe sentences imposed on this young offender, particularly in view of the apparent mistake in the presentence report. Accordingly, while we affirm defendant’s convictions, we vacate the sentences imposed and remand the case for resentencing in compliance with La.C.Cr.P. Art. 894.1.